

117 HR 3544 IH: Computers for Veterans and Students Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3544IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Ms. Spanberger (for herself, Mr. Wittman, and Mrs. Luria) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the Administrator of General Services to transfer certain surplus computers and technology equipment to nonprofit computer refurbishers for repair, distribution, and return, and for other purposes.1.Short titleThis Act may be cited as the Computers for Veterans and Students Act of 2021 or the COVS Act.2.FindingsCongress finds the following:(1)Access to computers and computer technology is indispensable for success in the 21st century. Millions of Americans do not regularly use a computer and research shows that substantial disparities remain in both internet use and the quality of access with the digital divide concentrated among older, less educated, less affluent populations, especially veterans, low-income students, and senior citizens.(2)The COVID–19 pandemic has highlighted the gap between those with computer access and those without. Millions of students, their families, and workers from across the economy were unable to do schoolwork, work remotely from home, or be able to connect to loved ones and their communities because of the digital divide.(3)Any Federal program that distributes retired Federal computers to a public school, an educational nonprofit, or a nonprofit computer refurbisher for repair and distribution would benefit from a partnership with a nonprofit organization, whose mission is bridging the digital divide.3.Refurbishment and distribution of surplus computers and technology equipment(a)GSA transferOn a quarterly basis, the Administrator shall transfer to participating nonprofit computer refurbishers surplus computer or technology equipment that has been declared repairable as follows:(1)40 percent for repair and distribution in accordance with subsection (c)(1).(2)60 percent for repair and transfer in accordance with subsection (c)(2).(b)PartnershipThe Administrator may establish a partnership with private entities to—(1)facilitate the identification of nonprofit computer refurbishers and the distribution of surplus computer or technology equipment under this section; and(2)facilitate the participation of nonprofit computer refurbishers under this section. (c)Repair and distribution(1)Distribution to bridge the digital divideA nonprofit computer refurbisher that receives equipment under subsection (a)(1) shall repair and distribute such equipment to an educational institution, a veteran, an individual with a disability, a low-income individual, a student, or a senior in need that is residing or based in the United States.(2)Distribution to State agencies through GSAA nonprofit computer refurbisher that receives equipment under subsection (a)(2) shall repair and return the equipment to the Administrator for transfer under section 549 of title 40, United States Code.(3)Inability to be reusedA nonprofit computer refurbisher shall transfer to the Administrator any equipment received under this subsection that is not possible to repair for reclassification under section 102–36.240 of title 41, Code of Federal Regulations.(4)Training programsAny nonprofit computer refurbisher that receives any equipment under subsection (a)(1) shall offer training programs on the use of computers and technology equipment for any of the following:(A)Educational institutions.(B)Veterans.(C)Individuals with disabilities. (D)Low-income individuals. (E)Students.(F)Seniors.(d)Reports requiredNot later than 1 year after the date of the enactment of this Act, and every 2 years thereafter for the next 4 years, the Administrator shall submit to Congress a report on the efforts of the Administrator under this Act.(e)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of General Services. (2)Digital divideThe term digital divide means the gap between those who have an internet-connected computer and the skills to use the computer and those who do not. Principle barriers to closing this gap include access to devices, affordability, digital literacy, and access to broadband.(3)Educational institutionThe term educational institution means—(A)any public or private child care center, preschool, elementary school, secondary school, accredited institution of vocational or professional education, or institution of higher education; and(B)in the case of an accredited institution of vocational or professional education or an institution of higher education composed of more than one school, college, or department that is administratively a separate unit, each such school, college, or department.(4)Federal agencyThe term Federal agency has the meaning given the term federal agency in section 102 of title 40, United States Code.(5)DisabilityThe term disability has the meaning given that term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(6)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(7)Low-income individualsThe term low income individual has the meaning given such term in section 351 of the Small Business Investment Act of 1958 (15 U.S.C. 689).(8)Nonprofit computer refurbisherThe term nonprofit computer refurbisher means a nonprofit organization that primarily works to improve access to information and communication technology in their mission to bridge the digital divide.(9)Nonprofit organizationThe term nonprofit organization means an organization that is described under section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code. (10)RepairableThe term repairable means property that is unusable but can be economically repaired. (11)Secondary schoolThe term secondary school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965.(12)SeniorThe term senior means an individual who is 65 years of age or older.(13)Senior in needThe term senior in need means a senior who experiences cultural, social, or geographical isolation that—(A)restricts the ability of the senior to perform normal daily tasks; or(B)threatens the capacity of the senior to live independently.(14)StudentThe term student means any individual enrolled in an educational institution, but not a public or private child care center.(15)Surplus computer or technology equipmentThe term surplus computer or technology equipment means computer or technology equipment that is property as described under section 549(b)(2) of title 40, United States Code.(16)Technology equipmentThe term technology equipment means any physical asset related to a computer or information technology, including any peripheral component, tablet, communication device (such as a router, server, or cell phone), printer, scanner, uninterruptible power source, cable, or connection.(17)VeteranThe term veteran has the meaning given that term in section 101 of title 38, United States Code.4.Authorization of appropriationsThere are authorized to be appropriated such funds as are necessary to carry out this Act.